Motion by the respondent John Kennedy O’Hara for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial District on March 27, 1991. By opinion and order of this Court dated November 10, 1997, the respondent was automatically disbarred, pursuant to Judiciary Law § 90 (4), based on his conviction of offering a false instrument for filing in the first degree, a class E felony, in violation of Penal Law § 175.35; false registration, a class E felony, in violation of Election Law § 17-104; and five counts of illegal voting, in violation of Election Law § 17-132 (3) (see Matter of O’Hara, 236 AD2d 35 [1997]). By decision and order on motion of this Court dated October 29, 2008, inter alia, the respondent’s application for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.
*688Upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent John Kennedy O’Hara is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of John Kennedy O’Hara to the roll of attorneys and counselors-at-law. Prudenti, RJ., Rivera, Skelos, Fisher and Miller, JJ., concur.